DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Sung-Hoon Kim on 5/19/21	.
Claims 1  and 26 are amended as follows: 
(Examiner notes: the following amendments to claims 1 and 26 are amendments to the claims as entered in the AFCP 2.0 filing included herewith — i.e., amendments to the AFCP 2.0 amendments)

1. (Currently amended) A liquid test device for tear meniscus, comprising: a liquid absorbing body; and a hydrophobic retaining body for retaining the liquid absorbing body by adhering to and cylindrically surrounding the periphery of the liquid absorbing body, wherein 
the liquid absorbing body is formed in a shape of a band having predetermined thickness and width, 
the retaining body comprises: 
a retaining base covering one face of the liquid absorbing body;
	side parts, that are fastened to the retaining base, covering both width sides of the liquid absorbing body;
	and a surface cover, that is fastened to the retaining base covering the other face of the liquid absorbing body, 
an entire periphery of the liquid absorbing body is adhered tightly  such that [[a]] no gap  occurs between the liquid absorbing body and the retaining base, the surface cover, and the side parts covering both width sides of the liquid absorbing body, the liquid absorbing body is fastened by sandwiching the liquid absorbing body between the retaining base and the surface cover, and the thickness of the liquid absorbing body is being compressed to be a same thickness as the side parts, 
a liquid contact part is provided at an end of the retaining body by exposing an end of the liquid absorbing body, 
an opening for allowing an other end of the liquid absorbing body to communicate with outside is provided at a position of the retaining body or the surface cover, or of both, apart from the liquid contact part and at a position corresponding to the other end of the liquid absorbing body, 
the liquid absorbing body, other than the liquid contact part and the opening, is not exposed to outside air, 
a material for the liquid absorbing body is selected from any one of resins, fibers including rayon or pulp, woven cloth, nonwoven cloth or paper, and 
a scale for measuring the amount of liquid absorbed by the liquid absorbing body is provided between the liquid contact part and the opening, and 
wherein when a tear is made to contact the liquid contact part, and the tear is absorbed by the liquid absorbing body, air existing within the liquid absorbing body is discharged from the opening, 
and the liquid absorbing body has an absorbing speed of 3 mm/sec to 30 mm/sec when the liquid absorbing body is immersed in a stored liquid to be inspected for 5 seconds in a vertical direction, and 
wherein the opening is a cut or a port formed at a position of the retaining body or the surface cover, or of both, corresponding to the liquid absorbing body. 


	26. (Currently amended) A liquid test device for tear meniscus, comprising: a liquid absorbing body; and a hydrophobic retaining body for retaining the liquid absorbing body by adhering to and cylindrically surrounding the periphery of the liquid absorbing body, wherein 
the liquid absorbing body is formed in a shape of a band having predetermined thickness and width, 
the retaining body comprises: 
a retaining base covering one face of the liquid absorbing body;
	side parts, that are fastened to the retaining base, covering both width sides of the liquid absorbing body;
	and a surface cover, that is fastened to the retaining base covering the other face of the liquid absorbing body, 
an entire periphery of the liquid absorbing body is adhered tightly  such that [[a]] no gap  occurs between the liquid absorbing body and the retaining base, the surface cover, and the side parts covering both width sides of the liquid absorbing body, the liquid absorbing body is fastened by sandwiching the liquid absorbing body between the retaining base and the surface cover, and the thickness of the liquid absorbing body is being compressed to be a same thickness as the side parts, 
a liquid contact part is provided at an end of the retaining body by exposing an end of the liquid absorbing body, 
an opening for allowing an other end of the liquid absorbing body to communicate with outside is provided at a position of the retaining body or the surface cover, or of both, apart from the liquid contact part and at a position corresponding to the other end of the liquid absorbing body, 
the liquid absorbing body, other than the liquid contact part and the opening, is not exposed to outside air, 
a material for the liquid absorbing body is selected from any one of resins, fibers including rayon or pulp, woven cloth, nonwoven cloth or paper, and 
a scale for measuring the amount of liquid absorbed by the liquid absorbing body is provided between the liquid contact part and the opening, wherein 
two of the liquid absorbing bodies are provided via an isolating part of the retaining body, and two of the liquid absorbing bodies are respectively exposed at the different liquid contact parts, 
wherein when a tear is made to contact the liquid contact part, and the tear is absorbed by the liquid absorbing body, air existing within the liquid absorbing body is discharged from the opening, and 
the liquid absorbing body has an absorbing speed of 3 mm/sec to 30 mm/sec when the liquid absorbing body is immersed in a stored liquid to be inspected for 5 seconds in a vertical direction, 
wherein the opening is a cut or a port formed at a position of the retaining body or the surface cover, or of both, corresponding to the liquid absorbing body, and 
wherein the liquid contact part is provided at both ends of the retaining body in a longitudinal direction, and an identifying part for allowing  the liquid contact part[[s]] provided at said both ends of the retaining body to correspond to  inspection targets  provided at said both ends of  the retaining body. 


Allowable Subject Matter
According to the above Examiner’s amendment, claims 1, 6-8, 13-15, 26, 29, 30, and 33-35 are hereby allowed. 
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses a liquid test device for measuring a tear meniscus comprising a liquid absorbing body sandwiched tightly on its periphery and by a retaining base and .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BENJAMIN S MELHUS/Examiner, Art Unit 3791

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791